Citation Nr: 1141812	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected residuals of diabetic retinopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to December 1994.  He died in December 2009.

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In this case, the record reflects that in August 2011, the RO determined the Appellant was the surviving spouse of the Veteran, and that she was a proper person to be substituted as claimant in the Veteran's claims for VA benefits, which were pending at the time of his death.  The Board will address the merits of the appellate claims with the Appellant as substituted party.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Appellant was awarded Dependency Indemnity Compensation (DIC).  See April 2010 Report of Contact.  The Appellant has not appealed this decision, and as such, the issue is not on appeal.  Additionally, the Board notes that while the Veteran submitted a claim for an increased rating for diabetic nephropathy, the Appellant has indicated that she desired to be a substitute claimant for only the two issues of entitlement to a compensable rating for service-connected residuals of diabetic retinopathy, and entitlement to TDIU.  See March 2011 VA-Form 21-4138.  As such, the issue of entitlement to an increased rating for service-connected diabetic nephropathy is not on appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not have incapacitating episodes having a total duration of at least one week, but less than 2 weeks, during the prior twelve months nor did he have visual impairment to the degree necessary to award a higher evaluation.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected residuals of diabetic retinopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.79, Diagnostic Codes 6006, 6063-6066.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board observes that the same attorney who represented the Veteran in this appeal represents the Appellant.  As such, it is reasonable to conclude that she is aware of the same information and evidence as was available to the Veteran during the pendency of this case.  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board observes that the Veteran was sent VCAA-compliant notification via letters dated in February 2006, March 2007, June 2008, and July 2008.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Additionally, a December 2006 letter included information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  As stated above, the Appellant is presumed to be aware of this same information.  Therefore, there is no further duty to notify.  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, both the Veteran and the Appellant had the opportunity to present evidence and argument in support of these claims, and nothing indicates the existence of any relevant evidence that has not been obtained or requested.  Specifically, no outstanding records have been identified.  Moreover, the Veteran was afforded VA examinations pertinent to the issues on appeal.  No further examination of the Veteran is possible due to his death. 

Additionally, the Board again notes that the Veteran, prior to his death, was represented by counsel, and the same counsel currently represents the Appellant.  Counsel has made several submissions on behalf of the Veteran and Appellant during the course of this appeal, and has not described any deficiency in the duty to notify or assist.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007). 

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its notification and assistance duties to the Appellant to the extent necessary.

II.  Entitlement to a Compensable Rating for Service-Connected Residuals of Diabetic Retinopathy

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran received a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6006 for his service-connected diabetic retinopathy.  The Appellant asserts the Veteran's disability was more severe than what is represented by a noncompensable rating.  

The Veteran was afforded a VA examination in April 2006.  At the time, the Veteran did not have any specific visual complaints.  He denied diplopia, peripheral vision loss, or pain.  Examination revealed best distance acuities were 20/40, bilaterally.  Best near acuities were 20/40, bilaterally.  Pupils were equal, round and sluggishly reactive to light.  Extraocular muscles were smooth and full in both eyes.  Intraocular pressures were 20 mmHg in each eye.  Slit lamp examination showed trace nuclear sclerotic cataracts in both eyes.  Bilateral fundus examination revealed cup-to-disc rations of 0.5 right eye, 0.55 left eye with healthy cups and no neovascularization of the disk in eye.  Examination of the maculas showed multiple areas of sea-fan neovascularization near the disk margins in the right eye with a prominent cotton-wool spot temporal to the disk in the right eye.  Focal areas of neovascularization were noted in the temporal macular area of the left eye, with three to four small pre-retinal hemorrhages noted inferiorly in the left eye.  Scattered dot/blot hemorrhages were noted in both eyes.  Maculas in both eyes appeared edemous with dot hemes noted in the left eye.  Peripheral retinal examination showed flat, attached retina to 360 degrees in both eyes, with no prominent laser scarring in either eye.  The Veteran was diagnosed with proliferative diabetic retinopathy in both eyes with diabetic macular edema.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported a decrease in vision and that his eyes occasionally felt gritty and they would tear.  The Veteran reported laser surgery for diabetic retinopathy in both eyes but denied any current treatment.  He denied diplopia, peripheral vision loss, neoplasm or pain.  Distance vision uncorrected was 20/30 in the right eye, 20/25 in the left eye.  Best corrected distance vision was 20/30 in the right eye and 20/25 in the left eye, with no improvement with pinhole.  Near vision uncorrected was 20/200 in the right eye, 20/125 in the left eye.  Best near acuities were 20/100 in the right eye, 20/80 in the left eye.  Pupils were equal, round and reactive to light.  Fields were full to finger count in both eyes.  Extraocular motility showed full range of motion in both eyes.  Intraocular pressures were 18 mmHg in each eye.  Evaluation of the cornea revealed a decreased tear breakup time and trace superficial puntate keratitis in both eyes.  Conjunctiva was white.  The anterior chamber was deep and quiet.  Slit lamp revealed early nuclear sclerosis in both eyes.  Angles were open.  There were syneresis in the viterious.  Slit lamp examination showed grade 1+ milky nuclear sclerotic cataract with vacuoles in both eyes.  Dilated view of the posterior pole showed cup-to-disc ratio of 0.55 horizontal and vertical in the right eye, 0.55 horizontal and vertical in the left.  Examination of the maculas showed possible trace retinal thickening.  The right eye had two large flame hemorrhages off the optic nerve head.  There was a cotton-wool spot in the right eye nasal to the optic nerve.  There was questionable traction and leakage of blood into the viterious.  There were also some pre-retinal hemorrhages inferior nasal to the optic nerve in the right eye.  The examiner stated the Veteran had proliferative diabetic retinopathy in both eyes.

An addendum was obtained in March 2009.  The Veteran's distance vision uncorrected was 20/30 in the right eye, 20/25 in the left eye.  Best corrected distance vision was 20/30 in the right eye and 20/25 in the left eye, with no improvement with pinhole.  Near vision uncorrected was 20/200 in the right eye and 20/125 in the left eye.  Best corrected near acuities were 20/100 in the right eye and 20/80 in the left eye.

As stated previously, the Veteran was currently rated noncompensably under 38 C.F.R. § 4.79, Diagnostic Code 6006.  Diagnostic Code 6006, for retinopathy, is rated under the General Rating Formula.  The disability is to be evaluated on the basis of either visual impairment due to the disability or on incapacitating episodes, whichever results in a higher evaluations.  

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  See Note, 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 to 6009.

To warrant the next highest rating of 10 percent, the Veteran must have incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the prior twelve months.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 to 6009.

There is no indication in the claims file that the Veteran had ever been prescribed bed rest as a result of his diabetic retinopathy.

The Board notes that visual acuity is based on corrected distance vision.  See 38 C.F.R. § 4.76.  In order to warrant a compensable evaluation, the Veteran must have had vision in one eye 20/50 and vision in the other eye 20/40 or 20/50; vision in one eye 20/70 with vision in the other eye 20/40; vision in one eye 20/100 with vision in the other eye 20/40; vision in one eye 20/200 with vision in the other eye 20/40; vision in one eye 15/200 with vision in the other eye 20/40; vision in one eye 10/200 with vision in the other eye 20/40; vision in one eye 5/200 with vision in the other eye 20/40; no more than light perception in one eye with vision in the other eye 20/40; anatomical loss of one eye with vision in the other eye 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063 -6066.

Such findings are not apparent at any time during the course of this appeal.  The Veteran's vision was 20/30 in the right eye and 20/25 during the August 2008 VA examination.  As such, the noncompensable rating adequately reflects the severity of the Veteran's decreased visual acuity.  Thus, an increased rating is not warranted.

The Board has considered whether any other applicable Diagnostic Codes could result in a higher rating, but the Board finds that a noncompensable rating is the highest appropriate rating available to evaluate the Veteran's disability.

Extraschedular Consideration

The Board finds that the Veteran's residuals of diabetic retinopathy do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Appellant's claim for extraschedular consideration.  The level of severity of his diabetic retinopathy is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.


ORDER

Entitlement to a compensable rating for service-connected residuals of diabetic retinopathy is denied.



REMAND

The Veteran was seeking a total disability rating based on individual unemployability at the time of his death.  Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

The Veteran's service-connected right lower extremity peripheral neuropathy was rated 40 percent disabling.  He was also rated 40 percent disabled for left lower extremity peripheral neuropathy; 20 percent for diabetes mellitus, type 2, 10 percent for right subdeltoid bursitis with associated fibromyositis; noncompensably for degenerative changes of the proximal interphalangeal joint of the right toe with callus; noncompensably for status post right vein stripping with sensory deficit; noncompensably for diabetic retinopathy/macular edema associated with diabetes mellitus, type 2 and noncompensably for diabetic neuropathy associated with diabetes mellitus, type 2.  

Therefore, the Veteran's combined rating for all his service-connected disabilities at the time of his death was 80 percent.  As such, the Veteran 'disabilities met the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability. 

However, the Board finds that further development is necessary before the claim can be adjudicated.  VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting her in the procurement of pertinent treatment records.  38 U.S.C.A. § 5103A (West 2002; Supp. 2011); 38 C.F.R. § 3.159 (2011).  All updated VA treatment records should be obtained.  Additionally, the Veteran's death certificate should be obtained and associated with the claims file.  Finally, any Social Security disability records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with the claims file all Social Security Disability records.  

If no records can be located, a written statement to that effect must be associated with the claims folder.

2.  Obtain any updated VA treatment records.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the Veteran's death certificate.

4.  Obtain a VA medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability.  

To date, the Veteran's service-connected disabilities are: bilateral lower extremity peripheral neuropathy, diabetes mellitus, type 2, right subdeltoid bursitis with associated fibromyositis, degenerative changes of the proximal interphalangeal joint right toe with callus, status post right vein stripping with sensory deficit, diabetic retinopathy/macular edema and diabetic nephropathy.   

After reviewing the claims file, the examiner should offer comments and opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's service-connected disabilities prevented him from obtaining or retaining a substantially gainful occupation.  

Specifically, the examiner should describe what types of employment activities would be limited due to the Veteran's service-connected disabilities and any associated disorder, bearing in mind his entire social-medical history, particularly, any degree of industrial impairment caused by one or more nonservice-connected disorders.

5.  Thereafter, the Appellant's claim should be readjudicated.  If the benefits sought remain denied, the Appellant should be provided a supplemental statement of the case and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


